Citation Nr: 0317431	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine at L5-S1.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for a concussion.  

4.  Entitlement to service connection for bilateral knee and 
leg disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Ask the veteran for the dates of treatment 
and the names and addresses of the health care 
providers that treated him for degenerative 
disc disease of the lumbar spine at L5-S1 from 
October 2001 to the present and for 
bronchitis, residuals of concussion, attention 
deficit disorder, and bilateral knee and leg 
disabilities from October 1997 to the present.  
Obtain the veteran's medical records from the 
health care providers identified by the 
veteran.  Also, obtain the veteran's September 
1997 medical records of back treatment from 
Christus St. Mary Hospital, 3600 Gates 
Boulevard, Port Arthur, TX 77642.  If these 
records can't be obtained and we don't have 
affirmative evidence that they don't exist, 
inform the veteran of the records that we were 
unable to obtain, including what efforts were 
made to obtain them.  Inform the veteran that 
we will proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of time 
within which to respond.  

2.  After completion of Step #1, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded VA 
trachea and bronchi, brain, spine, knee, and 
leg examinations to determine the severity of 
service-connected degenerative disc disease of 
the lumbar spine at L5-S1 and whether the 
veteran has bronchitis, residuals of a 
concussion, a bilateral knee disability, and a 
bilateral leg disability related to active 
service or a service-connected disability.  
The claims folder must be made available to 
and reviewed by the examiners prior to the 
examination.  

(i).  The VA trachea and bronchi examiner 
should conduct any indicated studies, note 
whether the claims file was reviewed prior to 
the examination, and state a medical opinion 
as to: 1) the medical classification of the 
veteran's current bronchitis, if any, and the 
data for classification; 2) whether it is as 
likely as not that current bronchitis resulted 
from an event in active service from October 
1974 to October 1977.  Any opinions expressed 
by the VA trachea and bronchi examiner must be 
accompanied by a complete rationale.  

(ii)  The VA brain examiner should conduct any 
indicated studies, note whether the claims 
file was reviewed prior to the examination, 
and state a medical opinion as to: 1) the 
medical classification of the veteran's 
current residuals of a concussion, to include 
possible attention deficit disorder, and the 
data for classification; 2) whether it is as 
likely as not that current residuals of a 
concussion, to include possible attention 
deficit disorder, resulted from the veteran 
hitting his head during a parachute jump in 
service, or any other event in active service 
from October 1974 to October 1977.  Any 
opinions expressed by the VA brain examiner 
must be accompanied by a complete rationale.  

(iii).  The VA spine examiner should take x-
rays of the lumbar spine, conduct all 
indicated studies, note whether the claims 
file was reviewed prior to the examination, 
and offer a medical opinion as to: a) a full 
description of the effects of degenerative 
disc disease of the lumbar spine at L5-S1 upon 
the veteran's ordinary activity, including 
employment as an electrician; b) ranges of 
motion of the lumbar spine; c) whether a 
lumbar spine brace is medically required to 
perform daily activities, including employment 
as an electrician; c) whether lumbar spine 
pain could significantly limit functional 
ability during flare-ups or when the lumbar 
spine is used repeatedly over a period of 
time; e) loss of range of motion of the lumbar 
spine portrayed as degrees of additional range 
of motion loss due to pain on use or during 
flare-ups; f) during the past twelve months, 
the total duration of incapacitating episodes 
involving acute signs and symptoms of 
intervertebral disc syndrome and requiring bed 
rest; and, g) if present in the lumbar spine, 
note ankylosis, sciatic neuropathy, muscle 
spasm, absent ankle jerk, listing of the whole 
spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of 
lateral spine motion, osteoarthritic changes, 
narrowing or irregularity of joint spaces, 
abnormal mobility on forced motion, 
crepitation, weakened movement, excess 
fatigability, incoordination, impaired ability 
to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with sitting, 
standing, and weight-bearing.  Any opinions 
expressed by the examiner must be accompanied 
by a complete rationale.  

(iv).  The VA examiner of the veteran's knees 
and legs should take x-rays of the bilateral 
knees and legs, conduct all indicated studies, 
note whether the claims file was reviewed 
prior to the examination, and state a medical 
opinion as to: 1) the medical classification 
of the veteran's current bilateral knee 
disability, if any, and the data for 
classification; 2) whether it is as likely as 
not that a current bilateral knee disability 
resulted from service-connected degenerative 
disc disease of the lumbar spine at L5-S1, 
multiple parachute jumps in service, or any 
other event in active service from October 
1974 to October 1977; 3) the medical 
classification of the veteran's current 
bilateral leg disability, if any, and the date 
for classification; and 4) whether it is as 
likely as not that a current bilateral leg 
disability resulted from service-connected 
degenerative disc disease of the lumbar spine 
at L5-S1, multiple parachute jumps in service, 
or any other event in active service from 
October 1974 to October 1977.  Any opinions 
expressed by the VA examiner of the veteran's 
knees and legs must be accompanied by a 
complete rationale.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





